IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Eric and Joan Alexis,                    :
                    Appellants           :
                                         :
     v.                                  :    No. 1729 C.D. 2015
                                         :
Ronald Koldjeski and                     :
Lackawanna County Tax                    :
Claim Bureau                             :


                                     ORDER


             NOW, October 14, 2016, having considered appellants’ application for

reconsideration, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge